 1                                                                                                          The Honorable [ ]
                                                                                                                  Chapter 11
 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES BANKRUPTCY COURT
 9                                    WESTERN DISTRICT OF WASHINGTON
                                                 AT SEATTLE
10
     In re:                                                          Case No. 21-11556-[]
11
     Wirta Hotels, LLC, 1                                            DECLARATION OF BRET WIRTA IN
12
                                                                     SUPPORT OF DEBTOR’S FIRST DAY
                                          Debtor.
13                                                                   MOTIONS

14

15             I, Bret Wirta, declare as follows:
16              1.      I am a member, along with my wife, Patricia Wirta, of Wirta Hotels, LLC
17    (“Debtor”), with management authority. Wirta 2-Hotels, Inc. (“W2HI”) also has management
18    authority for Debtor, and I am a 50% owner of W2HI, along with my wife who owns 50%, and I
19    am the President of W2HI. I have personal knowledge of the facts stated herein and if asked to
20    testify regarding the same would and could competently do so.
21              2.      I make this declaration in support of the following motions filed in these chapter
22    11 cases (the “First Day Motions”):             (a) Debtor’s Emergency Motion for Interim and Final
23    Order (I) Authorizing Use of Cash Collateral, (II) Scheduling a Final Hearing, and
24    (III) Granting Related Relief (the “Cash Collateral Motion”); (b) Debtor’s Emergency Motion for
25
      1
26         The last four digits of Debtor’s federal tax identification number are 2625.


      DECLARATION OF BRET WIRTA IN SUPPORT                                                       FOSTER GARVEY PC
      OF DEBTOR’S FIRST DAY MOTIONS - 1                                                      1111 THIRD AVENUE, SUITE 3000
                                                                                            SEATTLE, WASHINGTON 98101-3292
                                                                                          PHONE (206) 447-4400 FAX (206) 447-9700




          Case 21-11556-CMA             Doc 7       Filed 08/13/21        Ent. 08/13/21 14:15:31               Pg. 1 of 33
 1   Order (I) Prohibiting Utilities from Altering, Refusing, or Stopping Service, (II) Deeming

 2   Utilities        Adequately   Assured    of   Payment,    and    (III) Granting        Related          Relief

 3   (the “Utilities Motion”); and (c) Debtor’s Emergency Motion for Order (I) Authorizing

 4   Continued Use of Existing Bank Accounts and Cash Management System and (II) Granting

 5   Related Relief (the “Cash Management Motion”). Capitalized terms used but not defined herein

 6   shall have the meanings given to such terms in the applicable First Day Motion.

 7               3.      On August 12, 2021, Patricia Wirta, W2HI, and I authorized Debtor to file a

 8   voluntary petition for relief under subchapter V of chapter 11 of the United States Bankruptcy

 9   Code. I firmly believe that such action is in the best interest of Debtor’s creditors and all

10   relevant stakeholders, and I am hopeful and optimistic that Debtor will emerge from this

11   reorganization process with a healthier balance sheet that positions Debtor for long-term success

12   in the hotel industry.

13               4.      This Declaration is divided into a Background section, which briefly describes

14   Debtor’s operations, and a First Day Motions section, which provides evidentiary support for the

15   relief sought in each of the First Day Motions.

16                                              BACKGROUND
17   A.      Debtor and the Hotel.
18           5.          Debtor owns and operates a hotel commonly known as the “Quality Inn & Suites
19   at Olympic National Park,” located at 134 River Road, Sequim, Washington 98382

20   (the “Hotel”). The Hotel has operated successfully since it opened in 2005 (including through

21   the Great Recession and the COVID-19 pandemic). The Hotel operates under the “Quality Inn”

22   brand pursuant to a franchise agreement with Choice Hotels International, Inc. (“Choice”). The

23   Hotel has 60 rooms, an indoor pool and hot tub, a fitness room, a business center, a deluxe

24   continental breakfast bar for its guests, and a food pantry. The Hotel also rents conference room

25   space on a consistent basis to various groups. The Hotel was recently honored with its fifth

26   consecutive Platinum Award, which places it in the top three percent (3%) of hotels in its

     DECLARATION OF BRET WIRTA IN SUPPORT                                          FOSTER GARVEY PC
     OF DEBTOR’S FIRST DAY MOTIONS - 2                                         1111 THIRD AVENUE, SUITE 3000
                                                                              SEATTLE, WASHINGTON 98101-3292
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700




      Case 21-11556-CMA              Doc 7   Filed 08/13/21    Ent. 08/13/21 14:15:31            Pg. 2 of 33
 1   franchise based on guest satisfaction. An article detailing the 2020 Platinum Award is attached

 2   hereto as Exhibit A. The Hotel also completed a property improvement plan approximately three

 3   (3) years ago which resulted in a substantial refurbishment of the interior.

 4              6.     Additionally, approximately one-quarter of the Hotel’s staff is developmentally

 5   disabled, and most of that staff has been employed at the Hotel for over five (5) years. In

 6   February 2020, on account of these efforts to promote an inclusive and hospitable working

 7   environment for those folks who traditionally struggle to secure regular employment, Governor

 8   Jay Inslee personally presented Ms. Nancy Merrigan, general manager of the Hotel, with the

 9   Governor’s Committee on Disability Issues & Employment “Employer of the Year” award. See

10   Exhibit B (press release regarding award) and Exhibit C (photograph of ceremony with Governor

11   Inslee).
12              7.     In addition to my work with the Hotel, I am extensively involved in the Sequim
13   community. Among other things, I served as President of the Washington National Parks Fund,
14   which raises funds for the Olympic National Park; founded the annual Sequim Balloon Festival,
15   which continues to attract tourists to the area; served as a founding corporate member of the
16   Olympic Discovery Trail; installed Tesla super-charging stations at the other hotel that I operate
17   in Sequim, the Holiday Inn Express & Suites (“HIE”) 2, as part of an initiative that has brought
18   new visitors to the Olympic Peninsula; maintain a close working relationship with the Olympic
19   Peninsula Visitor Bureau and the City of Sequim’s marketing director; and have promoted the

20   Hotel’s current management, which is largely responsible for the Hotel’s recent prestigious

21   awards, from within my organization.

22              8.     Like virtually every facet of the hospitality industry across the world, the Hotel

23   has suffered as a result of the COVID-19 pandemic and other exogenous factors (such as related

24   “stay-at-home” orders and the unwillingness of individuals to travel in light of public health
     2
25        HIE, which was comprised of two entities, obtained confirmation of a chapter 11 plan of reorganization in Case
          No. 20-12398 after a contested 3-day confirmation hearing in which Wilmington was the only objecting creditor
26        to the reorganization plan. The effective date for that plan occurred on July 28, 2021.


     DECLARATION OF BRET WIRTA IN SUPPORT                                                    FOSTER GARVEY PC
     OF DEBTOR’S FIRST DAY MOTIONS - 3                                                   1111 THIRD AVENUE, SUITE 3000
                                                                                        SEATTLE, WASHINGTON 98101-3292
                                                                                      PHONE (206) 447-4400 FAX (206) 447-9700




         Case 21-11556-CMA            Doc 7      Filed 08/13/21        Ent. 08/13/21 14:15:31              Pg. 3 of 33
 1   issues during the height of the pandemic). These pandemic-related problems caused Debtor to

 2   miss payments to its secured creditor, Wilmington Trust, National Association, as Trustee for the

 3   benefit of the registered holders of Wells Fargo Commercial Mortgage Trust 2016-C35,

 4   Commercial Mortgage Pass-Through Certificates, Series 2016-C35 (“Wilmington”) for six (6)

 5   months, at which point Debtor has made monthly payments from October 2020 to date that have

 6   been accepted by Wilmington and that have established a course of dealing consistent with a

 7   proposal made by Debtor to Wilmington which Wilmington never rejected.

 8          9.     When it opened, the Hotel obtained a loan from a lender other than Wilmington.

 9   Debtor always made timely and full payments to its previous lender, including through the Great

10   Recession. It refinanced that loan with UBS (which subsequently sold the Loan to Wilmington)

11   in June 2016 and made full and timely payments to Wilmington until the COVID-19 pandemic

12   hit. The pandemic had a devastating impact on the Hotel and, indeed, the entire hospitality

13   industry. It caused a drastic decline in occupancy and rendered Debtor unable to meet its debt

14   service to Wilmington for a time period of six (6) months.

15          10.    Although well aware of the economic impact of the pandemic, Wilmington sent a

16   letter on July 10, 2020 informing Debtor that it was in default for failing to make payments from

17   April 2020 through July 2020. As a result, Wilmington indicated that it was charging default

18   interest. Subsequently, on August 26, 2020, Wilmington sent a letter to Debtor indicating that it

19   was electing to accelerate amounts due under the loan. In or around October 2020, Debtor

20   contacted Wilmington and stated that it would be resuming monthly payments of principal,

21   interest and taxes, which Debtor then began making in October 2020 with payments continuing

22   through August 2021.

23          11.    Wilmington did not reject any of the monthly payments or otherwise indicate that

24   it would not apply the payments to the loan as directed by Debtor. Therefore, I believed that the

25   payments were applied upon receipt to amounts due under the loan for outstanding principal,

26   interest, tax escrow, insurance escrow, and other required reserves. However, on April 22, 2021

     DECLARATION OF BRET WIRTA IN SUPPORT                                       FOSTER GARVEY PC
     OF DEBTOR’S FIRST DAY MOTIONS - 4                                      1111 THIRD AVENUE, SUITE 3000
                                                                           SEATTLE, WASHINGTON 98101-3292
                                                                         PHONE (206) 447-4400 FAX (206) 447-9700




      Case 21-11556-CMA         Doc 7     Filed 08/13/21    Ent. 08/13/21 14:15:31            Pg. 4 of 33
 1   (approximately six (6) months after Debtor started remaking timely monthly payments),

 2   Wilmington sent Debtor an email purporting to show the balance needed to bring the loan

 3   current, representing that $211,127.82 was held in suspense and had not been applied to the loan

 4   despite payments having been made since October 2020. After applying an offset of the funds

 5   held in suspense, the email indicated a balance due of $615,715.85. Thereafter on May 25, 2021,

 6   Wilmington then sent Debtor a letter indicating that it had “held off on commencing the exercise

 7   of its rights and remedies as an accommodation to Borrower.” The letter further stated that

 8   although Debtor made payments to Wilmington, the payments had not cured the default and

 9   were conditionally accepted. Finally, the letter informed Debtor that Wilmington intended to

10   commence a foreclosure of the Hotel.

11           12.    On the same day, May 25, 2021, Wilmington sent a notice of default

12   (the “Notice of Default”) to start a non-judicial foreclosure. The Notice of Default incorrectly

13   represented that ten (10) payments were due from August 6, 2020 forward, despite the fact that
14   Debtor had made monthly payments since October 2020. The Notice of Default additionally
15   stated that $232,432.17 was owed in default interest with only $2,213.60 held in a suspense
16   account (only about a month after Wilmington stated that there was $211,172.82 was held in
17   suspense).    The Notice of Default failed to provide any accounting whatsoever as to how
18   $208,914.22 (the difference between the $211,172.82 previously held in suspense as of April
19   2021 and the “new” purported balance in suspense of $2,213.60) was applied.

20           13.    After the May 25, 2021 letter and Notice of Default were issued by Wilmington,

21   Debtor continued making payments through August 2021. Wilmington then commenced an

22   action in Clallam County Superior Court for the appointment of a custodial receiver in late July

23   2021.    On August 10, 2021, Debtor requested and received a transaction history from

24   Wilmington. The transaction history now indicates that the payments made by Debtor since

25   October 2020 were belatedly applied on August 3, 2021 to principal, interest, escrows, and a

26   reserve (a position that completely contradicts the representations made by Wilmington in the

     DECLARATION OF BRET WIRTA IN SUPPORT                                       FOSTER GARVEY PC
     OF DEBTOR’S FIRST DAY MOTIONS - 5                                      1111 THIRD AVENUE, SUITE 3000
                                                                           SEATTLE, WASHINGTON 98101-3292
                                                                         PHONE (206) 447-4400 FAX (206) 447-9700




      Case 21-11556-CMA         Doc 7    Filed 08/13/21    Ent. 08/13/21 14:15:31             Pg. 5 of 33
 1   letter and Notice of Default). There is no explanation as to why the payments were not applied

 2   when received by Wilmington. Wilmington also continues to seek default interest, which it

 3   waived by accepting payments from Debtor. Yet, even if Wilmington was entitled to default

 4   interest, the regular interest and default interest that have accrued are substantially less than what

 5   Wilmington seeks because the principal balance of the Loan should have been reduced when

 6   Debtor made payments to Wilmington.

 7            14.      Essentially, Debtor has no means to determine what actual amounts are due on the

 8   loan. Regardless of the precise numbers, there is no doubt that Wilmington has a significant

 9   equity cushion in the Hotel. Based upon prior appraisals of the Hotel and its vastly improved

10   performance since the height of the pandemic, I believe the Hotel is worth approximately

11   $8 million. The Hotel is operating smoothly and has a great chance at successfully reorganizing

12   while allowing Debtor to pay the appropriate amount due to Wilmington in a fair and equitable

13   manner. As a result, Debtor is seeking relief from this Court to reorganize and restructure its

14   operations to better position itself for long-run success.

15            15.      To facilitate the reorganization and to reflect that the Hotel is really a unified

16   operation, on August 11, 2021, I caused the entity Wirta 2-H, LLC, to be merged into Wirta

17   Hotel, LLC (i.e., Debtor) under Washington law. The merger became effective on August 12,

18   2021, with Debtor being the surviving entity. 3 The two entities have always been closely related,

19   and the merger allows me to reorganize the business while saving the substantial additional costs

20   associated with a multi-debtor bankruptcy filing. This merger does not change Wilmington’s

21   position in any way, as the two entities were co-borrowers under the Loan (as described below)

22   and Wilmington retains a security interest over substantially all of Debtor’s assets. If anything,

23   the merger benefits all stakeholders in this chapter 11 case by lowering administrative costs and

24

25
     3
          References herein to “Debtor” that relate to events and circumstances prior to August 12, 2021, refer to Wirta
26        Hotels, LLC and/or Wirta 2-H, LLC, as the context requires.


     DECLARATION OF BRET WIRTA IN SUPPORT                                                    FOSTER GARVEY PC
     OF DEBTOR’S FIRST DAY MOTIONS - 6                                                   1111 THIRD AVENUE, SUITE 3000
                                                                                        SEATTLE, WASHINGTON 98101-3292
                                                                                      PHONE (206) 447-4400 FAX (206) 447-9700




         Case 21-11556-CMA            Doc 7      Filed 08/13/21        Ent. 08/13/21 14:15:31              Pg. 6 of 33
 1   permitting a more efficient reorganization at a time when Debtor’s liquidity remains constrained

 2   due to the lingering effects of the COVID-19 pandemic.

 3   B.     The Loan Agreement.
 4          16.     Debtor is the borrower under that certain Loan Agreement, dated as of June 17,

 5   2016 (the “Loan Agreement”) between Debtor and Wirta 2-H, LLC (as co-borrowers) and UBS

 6   Real Estate Securities Inc. (as lender) (the “Original Lender”). Under the Loan Agreement, the

 7   Original Lender made a loan to Debtor in the original principal sum of $4,600,000.00

 8   (the “Loan”). Debtor obtained the Loan to refinance its prior loan, on which Debtor always

 9   made timely and full payments notwithstanding the Great Recession. The Loan is evidenced by

10   a promissory note (the “Note”) that Debtor made, executed, and delivered to the Original Lender

11   in the original principal sum of $4,600,000.00.
12          17.     The Note is secured by, among other things, a Fee and Leasehold Deed of Trust,
13   Assignment of Leases and Rents and Security Agreement, dated as of June 17, 2016
14   (the “Deed of Trust”) executed by Debtor as grantor, in favor of First American Title Insurance
15   Company, as trustee, for the benefit of the Original Lender as beneficiary, which was recorded
16   June 20, 2016 as Instrument No. 2016-1335913 in Clallam County, Washington. The Note, the
17   Deed of Trust, and any other documents evidencing or relating to the Loan are referred to herein
18   as the “Loan Documents.” Through a series of assignments and allonges, Wilmington asserts
19   that it is now the owner and holder of the Note, the beneficiary under the Deed of Trust, and the

20   secured party and assignee under all of the other Loan Documents.

21          18.     Under the Deed of Trust, Wilmington asserts a security interest in, among other

22   things, the real property upon which the Hotel is situated; the Hotel itself (i.e., the buildings,

23   structures, fixtures, additions, modifications, etc. on the real property); “Personal Property,”

24   “Agreements,” “Accounts Receivables,” “Leases and Rents,” and “Proceeds,” which includes,

25   among other things, any form of collateral proceeds which have been reduced to cash.

26

     DECLARATION OF BRET WIRTA IN SUPPORT                                        FOSTER GARVEY PC
     OF DEBTOR’S FIRST DAY MOTIONS - 7                                       1111 THIRD AVENUE, SUITE 3000
                                                                            SEATTLE, WASHINGTON 98101-3292
                                                                          PHONE (206) 447-4400 FAX (206) 447-9700




      Case 21-11556-CMA          Doc 7    Filed 08/13/21     Ent. 08/13/21 14:15:31            Pg. 7 of 33
 1   C.     Notice of Default and Receivership Motion.
 2          19.     As discussed above, on or about May 25, 2021, Wilmington sent Debtor the

 3   Notice of Default, attempting to commence non-judicial foreclosure proceedings pursuant to

 4   RCW 61.24. The Notice of Default is attached hereto as Exhibit D.

 5          20.     Both prior to and after the Notice of Default was sent, my advisors and I engaged

 6   in extensive, good-faith efforts to develop a consensual workout plan to cure the purported

 7   defaults and put the Hotel on a sound fiscal track.         In October of 2020 we proposed to

 8   Wilmington to resume making monthly payments of principal, interest and taxes and a plan to

 9   ultimately make up back payments and other amounts owed. Debtor made payments in

10   accordance with that proposal in good faith without protest or rejection by Wilmington. After

11   the Notice of Default, in June of 2021, Debtor made a similar proposal to Wilmington, which

12   again accepted payments as proposed without protest or rejection until it filed its custodial

13   receivership action in late July 2021.

14          21.     In my many of years of experience in the hotel industry, I know how devastating

15   appointment of a receiver can be. In a frequent scenario, key employees immediately seek

16   alternative employment. Additionally, it goes without saying that hotels are inherently local

17   enterprises, and they are best served by management that knows and is committed to the local

18   market. This is all the more true in the case of the Hotel, which is located in Sequim, a quaint

19   town in the remote Olympic Peninsula.

20          22.     The hearing to consider Wilmington’s receivership motion was scheduled for

21   Friday, August 13, 2021, at 1:30 P.M., and Debtor filed an opposition to Wilmington’s motion.

22   Although I believe that Debtor would prevail at that hearing, given my understanding of how

23   devastating a receivership can be for a hotel and the misinformation provided by Wilmington

24   that impairs its ability to contest that it has a valid nonjudicial foreclosure pending, I made the

25   difficult but necessary decision to file this subchapter V case and pursue a plan of reorganization

26   for Debtor rather than risk such a devastating and unjust outcome.

     DECLARATION OF BRET WIRTA IN SUPPORT                                         FOSTER GARVEY PC
     OF DEBTOR’S FIRST DAY MOTIONS - 8                                        1111 THIRD AVENUE, SUITE 3000
                                                                             SEATTLE, WASHINGTON 98101-3292
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700




      Case 21-11556-CMA          Doc 7        Filed 08/13/21   Ent. 08/13/21 14:15:31           Pg. 8 of 33
 1                                            FIRST DAY MOTIONS
 2            23.     Cash Collateral Motion. As of the Petition Date, Debtor has approximately
 3   $340,000 in cash collateral. This cash is essential to the operation of the Hotel. Without access

 4   to that cash, Debtor has virtually no working capital and could not make payments to employees,

 5   utility service providers, trade vendors, business and service suppliers, and others. I propose that

 6   Debtor be authorized to use that cash provided they adhere to the budget (subject to total

 7   outflows not being more than 15% greater than the budgeted amount for any four-week period

 8   without Debtor providing notice to Wilmington and, if necessary, additional relief from this

 9   Court). The budget I have prepared is attached hereto as Exhibit E and is also attached to the

10   Cash Collateral Motion. I believe this budget sets forth reasonable, conservative estimates of
11   expenses and revenue for the Hotel.
12            24.     I do not believe our usage of cash collateral will harm Wilmington. As an initial
13   matter, it is common sense that the Hotel is worth more as a going concern to all of Debtor’s
14   creditors and other stakeholders, and the Hotel cannot continue as a going concern without
15   immediate access to its working capital. Employees, trade vendors, and other stakeholders
16   cannot be expected—and will likely refuse—to finance Debtor’s chapter 11 case by supplying
17   labor, goods, and services on credit.
18            25.     Additionally, the value of the Hotel likely far exceeds the amount owed to
19   Wilmington under the Loan. An appraisal from around the time of the origination of the Loan, a

20   summary portion 4 of which is attached hereto as Exhibit F, states that the value of the Hotel as of

21   May 4, 2016 was $7,400,000 and projected that the value of the Hotel upon stabilization (then

22   forecasted for May 4, 2018) would be $8,100,000. Additionally, it is my understanding that an

23   appraisal requested by Wilmington from September 2020—when the hospitality industry was in

24   dire straits—which has not been shared with me, valued the Hotel at $6,900,000. Based on these

25
     4
          The whole appraisal is voluminous, but Debtor will gladly provide it to any party upon request or upload it
26        separately to the Court at the appropriate time.

     DECLARATION OF BRET WIRTA IN SUPPORT                                                  FOSTER GARVEY PC
     OF DEBTOR’S FIRST DAY MOTIONS - 9                                                 1111 THIRD AVENUE, SUITE 3000
                                                                                      SEATTLE, WASHINGTON 98101-3292
                                                                                    PHONE (206) 447-4400 FAX (206) 447-9700




         Case 21-11556-CMA           Doc 7      Filed 08/13/21       Ent. 08/13/21 14:15:31              Pg. 9 of 33
 1   objective, third-party valuations, the improved position and performance of the Hotel in 2021,

 2   and my many years managing Debtor, I believe the Hotel (including the real property upon

 3   which it is situated) is approximately $8,000,000. By contrast, I believe the amount owed to

 4   Wilmington is approximately $4.6 million, comprised of approximately $4.1 million in

 5   outstanding principal and my best, conservative (i.e., high) estimation ($500k) of late fees,

 6   interest, and other charges (all of which Debtor reserves the right to contest).

 7          26.     In my view, Debtor would suffer immediate and irreparable harm absent the relief

 8   requested in the Cash Collateral Motion.

 9          27.     Utilities Motion. The Hotel relies upon myriad utility providers to ensure a safe,
10   comfortable, and welcoming environment for its customers. If one or more of Debtor’s utility

11   providers ceases service—whether in violation of the Bankruptcy Code or otherwise—it would

12   threaten the Hotels’ reputation and Debtor’s ability to operate the Hotel.

13          28.     Specifically, Debtor relies upon at least the following utility services:

14             Name of Utility                   Nature of Services                   Average
                                                                                     Monthly Cost
15    Clallam County PUD                     Electricity                                $3,400
16    Ferrell Gas                            Propane                                    $1,900
      City of Sequim                         Water/Sewer                                $3,500
17    DM Disposal                            Trash                                       $900
      AT&T                                   Phone                                       $300
18    Total                                                                            $10,000
19

20          29.     In my view, Debtor would suffer immediate and irreparable harm absent the relief

21   requested in the Utilities Motion.

22          30.     Cash Management Motion. Because Debtor manages a hotel, it has an intricate

23   cash management system that has operated effectively and without interruption for years.

24   Without the ability to immediately process transactions, including customer receipts, payment of

25   suppliers and trade vendors, processing payroll, and other functions, the Hotel would cease to

26   function. The bank accounts and the cash management system have served the Hotel well for

     DECLARATION OF BRET WIRTA IN SUPPORT                                           FOSTER GARVEY PC
     OF DEBTOR’S FIRST DAY MOTIONS - 10                                         1111 THIRD AVENUE, SUITE 3000
                                                                               SEATTLE, WASHINGTON 98101-3292
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700




     Case 21-11556-CMA           Doc 7    Filed 08/13/21      Ent. 08/13/21 14:15:31             Pg. 10 of 33
 1   years, and there is no sense in fixing what is broken.

 2           31.     Debtor has an operating account (#9922) (the “Main Operating Account”) at

 3   United Business Bank (“UBB”). The Main Operating Account is critical to Debtor’s operations.

 4   Among other things, Debtor uses the funds in the Main Operating Account to pay employees,

 5   trade vendors, utility providers, and service suppliers, and to cover substantially all operating

 6   expenses associated with the Hotel. Revenues associated with renting Hotel rooms and other

 7   revenue-generating functions at the Hotel are deposited into the Main Operating Account. As of

 8   the petition date, Debtor estimates that this UBB checking account has approximately $160,000.

 9   Debtor also has a checking account (#4013) at UBB which was historically maintained by Wirta

10   2-H, LLC, an entity which merged into Debtor on August 11, 2021. As of the petition date,

11   Debtor estimates that this UBB checking account has approximately $40,000. Debtor also

12   maintains a checking account (#9509) at First Federal Savings and Loan. As of the petition date,

13   Debtor estimates that this First Federal Savings and Loan checking account has approximately

14   $140,000. Debtor also maintains a checking account (#3231) at Peoples Bank (together with

15   First Federal Savings and Loan and UBB, the “Banks”), which Debtor used to receive PPP funds

16   and which now serves as an extra checking account. As of the petition date, Debtor believes
17   there are no funds remaining in the Peoples Bank account. To the best of my understanding, the
18   Banks are FDIC-insured.
19           32.     Debtor also uses Bank of America Merchant Services (“Fiserv”) to process credit

20   card payments from customers of the Hotel. When a customer swipes his or her credit card at

21   the Hotel, such transactions are placed into batches which are periodically released to a

22   processing company, which then routes batched information to the credit card network for

23   settlement. Substantially all of Debtor’s revenue therefore flows through a processing entity (in

24   this case, Fiserv).

25           33.     In my view, Debtor would suffer immediate and irreparable harm absent the relief

26   requested in the Cash Management Motion.

     DECLARATION OF BRET WIRTA IN SUPPORT                                        FOSTER GARVEY PC
     OF DEBTOR’S FIRST DAY MOTIONS - 11                                      1111 THIRD AVENUE, SUITE 3000
                                                                            SEATTLE, WASHINGTON 98101-3292
                                                                          PHONE (206) 447-4400 FAX (206) 447-9700




      Case 21-11556-CMA          Doc 7    Filed 08/13/21      Ent. 08/13/21 14:15:31          Pg. 11 of 33
Case 21-11556-CMA   Doc 7   Filed 08/13/21   Ent. 08/13/21 14:15:31   Pg. 12 of 33
 1                                         EXHIBIT A

 2                            PLATINUM AWARD ARTICLE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     EXHIBIT A TO WIRTA DECLARATION                                       FOSTER GARVEY PC
                                                                      1111 THIRD AVENUE, SUITE 3000
                                                                     SEATTLE, WASHINGTON 98101-3292
                                                                   PHONE (206) 447-4400 FAX (206) 447-9700




     Case 21-11556-CMA     Doc 7      Filed 08/13/21   Ent. 08/13/21 14:15:31          Pg. 13 of 33
___




      Staff with the Quality Inn & Suites at the Olympic National Park gather to commemorate receiving the
      Platinum Award for being among their franchise’s top 3 percent in customer satisfaction. Submitted photo



      Quality Inn’s fifth straight Platinum
      Award makes it one of franchise’s
      best
      By Matthew Nash
      Wednesday, April 14, 2021 1:30am ❙ BUSINESS

      Sequim’s Quality Inn & Suites at Olympic National Park, 134 River Road,
      remains one of the best hotels among fellow franchises.

      Its staff recently received Choice Hotels International’s Platinum Award for
      2020 as one of the top 3 percent of hotels in its franchise based on guest
      satisfaction.

      That ranks Quality Inn & Suites among the best of Choice’s 7,000-plus
      hotels in more than 40 countries and territories.




      This is the fifth year in a row the Sequim hotel received the award, general
      manager Nancy Merrigan said.


           Case 21-11556-CMA           Doc 7     Filed 08/13/21     Ent. 08/13/21 14:15:31       Pg. 14 of 33
“It feels very awesome,” she said. “It was a very trying year for 2020, so it
was a great thing to reward all of our staff with something positive.”

Owner Bret Wirta said they “are extremely proud of (Merrigan) and her staff
for providing our guests with an extremely clean, safe, and satisfying home
away from home.”

The hotel employs 25 full- and part-time employees, including six
developmentally disable individuals through a partnership with
Morningside.

“I’m very proud of my team,” Merrigan said. “It’s been a struggle with the
amount of employees we have, and it’s been difficult to find employees.”

One of the additions Merrigan provided, Wirta said, included a convenient
sundries store in the lobby with snacks, frozen meals, beer and wine.

“Now guests don’t have to leave the hotel if they want something to eat or
drink,” he said.

“It’s just another example of how Nancy goes out of her way to make her
guest’s experience more convenient and comfortable.”

Some of the rewards for the Platinum honor include a plaque for the hotel’s
lobby, special branding on Choice Hotels’ website and extra marketing
resources.

For more information about Quality Inn & Suites, call 360-683-2800 or visit
choicehotels.com.




        Recommended for You




        Born Billionaires: The    Did you descend from      PayPal           Get Started
    Case 21-11556-CMA     Doc 7    Filed 08/13/21   Ent. 08/13/21 14:15:31     Pg. 15 of 33
            GlucoFreeze Review: Healthy Blood            A&E briefs — July 14, 2021
            Sugar Support Ingredients?




                                © 2021, Sequim Gazette and Sound Publishing, Inc.
Subscribe ❘ Newsletters ❘ Print Editions ❘ About Us ❘ Terms of Use ❘ Privacy Policy ❘ Accessibility ❘ Contact Us




        Case 21-11556-CMA         Doc 7    Filed 08/13/21      Ent. 08/13/21 14:15:31     Pg. 16 of 33
 1                                         EXHIBIT B

 2     PRESS RELEASE RE: AWARD FROM GOVERNOR INSLEE FOR EMPLOYING
              DEVELOPMENTALLY DISABLED INDIVIDUALS (FEB. 2020)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     EXHIBIT B TO WIRTA DECLARATION                                       FOSTER GARVEY PC
                                                                      1111 THIRD AVENUE, SUITE 3000
                                                                     SEATTLE, WASHINGTON 98101-3292
                                                                   PHONE (206) 447-4400 FAX (206) 447-9700




     Case 21-11556-CMA     Doc 7      Filed 08/13/21   Ent. 08/13/21 14:15:31          Pg. 17 of 33
                                                           FOR IMMEDIATE RELEASE:
                                                   Bret Wirta, Wirta Hospitality Worldwide
                                                                              206-295-0247
                                                    bretw@wirtahospitalityworldwide.com


  Date: March 6, 2020


  Title: QUALITY INN & SUITES AT OLYMPIC NATIONAL PARK MANAGER
  ACCEPTS GOVERNOR’S EMPLOYER OF THE YEAR AWARD.

  (Sequim, WA)

  Nancy Merrigan, General Manager of the Quality Inn, Sequim, was honored by the
  Washington’s Governor’s Committee on Disability Issues & Employment (GCDE) on
  February 19th, 2020. Ms. Merrigan received the Employer of the Year award for her
  hotel’s diversity and exceptional work environment. Ms. Merrigan was congratulated
  personally by Govenor Jay Inslee at a special ceremony in the Governor’s office in
  Olympia. Ms. Merrigan has developed a long-term partnership with Morningside, a Port
  Angeles agency that assists adults with disabilities to succeed at their job in the
  community. One third of the Quality Inn, Sequim’s staff are workers with disabilities.

  Quality Inn, Sequim Owner, Bret Wirta, said, “Nancy is committed to recruiting, hiring,
  and retaining workers with disabilities. Nancy has created an inclusive work environment
  which her employees say feels like a family.”

  Govenor Inslee thanked Ms. Merrigan for her commitment to workers with disabilities
  and said her recognition was well-deserved.

  When asked about the meeting, “Ms. Merrigan said, “It was an honor receiving this
  award from Gov. Inslee. I feel so grateful that he recognized our hardworking staff. I
  enjoyed his story he shared about staying at our hotel a few years ago for his wedding
  anniversary. I told him he needs to come back and visit us again!”



                                               -END-




Case 21-11556-CMA        Doc 7    Filed 08/13/21     Ent. 08/13/21 14:15:31      Pg. 18 of 33
 1                                         EXHIBIT C

 2    PICTURE WITH GOVERNOR INSLEE AT CEREMONY FOR AWARD (FEB. 2020)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     EXHIBIT C TO WIRTA DECLARATION                                       FOSTER GARVEY PC
                                                                      1111 THIRD AVENUE, SUITE 3000
                                                                     SEATTLE, WASHINGTON 98101-3292
                                                                   PHONE (206) 447-4400 FAX (206) 447-9700




     Case 21-11556-CMA     Doc 7      Filed 08/13/21   Ent. 08/13/21 14:15:31          Pg. 19 of 33
Case 21-11556-CMA   Doc 7   Filed 08/13/21   Ent. 08/13/21 14:15:31   Pg. 20 of 33
 1                                         EXHIBIT D

 2                                 NOTICE OF DEFAULT
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     EXHIBIT D TO WIRTA DECLARATION                                       FOSTER GARVEY PC
                                                                      1111 THIRD AVENUE, SUITE 3000
                                                                     SEATTLE, WASHINGTON 98101-3292
                                                                   PHONE (206) 447-4400 FAX (206) 447-9700




     Case 21-11556-CMA     Doc 7      Filed 08/13/21   Ent. 08/13/21 14:15:31          Pg. 21 of 33
Case 21-11556-CMA   Doc 7   Filed 08/13/21   Ent. 08/13/21 14:15:31   Pg. 22 of 33
Case 21-11556-CMA   Doc 7   Filed 08/13/21   Ent. 08/13/21 14:15:31   Pg. 23 of 33
Case 21-11556-CMA   Doc 7   Filed 08/13/21   Ent. 08/13/21 14:15:31   Pg. 24 of 33
Case 21-11556-CMA   Doc 7   Filed 08/13/21   Ent. 08/13/21 14:15:31   Pg. 25 of 33
Case 21-11556-CMA   Doc 7   Filed 08/13/21   Ent. 08/13/21 14:15:31   Pg. 26 of 33
 1                                         EXHIBIT E

 2                            CASH COLLATERAL BUDGET
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     EXHIBIT E TO WIRTA DECLARATION                                       FOSTER GARVEY PC
                                                                      1111 THIRD AVENUE, SUITE 3000
                                                                     SEATTLE, WASHINGTON 98101-3292
                                                                   PHONE (206) 447-4400 FAX (206) 447-9700




     Case 21-11556-CMA     Doc 7      Filed 08/13/21   Ent. 08/13/21 14:15:31          Pg. 27 of 33
Quality Inn Sequim WA
Weekly Expense Estimates
                                                                8/13              8/22              9/1            9/8            9/15           9/22            10/1            10/8            10/15           10/22           11/1           11/8            11/15           11/22
    Beginning Cash                                         $    340,000       $   360,730       $   376,430    $   344,230    $   380,630    $   336,310     $   364,610     $   312,650     $    332,390    $    271,010    $   282,650    $   236,760     $   253,970     $    225,260

    Revenues                                               $      65,000      $    65,000       $    45,000    $    45,000    $    45,000    $    45,000     $    27,000     $    27,000     $     27,000    $    27,000     $    23,000    $    23,000     $    23,000     $     23,000

    State Sales Tax Collected                              $       9,750      $     9,750       $     6,750    $     6,750    $     6,750    $     6,750     $     4,050     $     4,050     $      4,050    $      4,050    $     3,450    $     3,450     $     3,450     $      3,450

Departmental Expenses
   Rooms Expense
   Employee Taxes (FICA, SUI)                                           $0               $0           $2,700             $0         $2,700              $0          $2,500              $0          $2,500              $0         $2,200              $0          $2,200              $0
   Supplemental Pay (Holiday, Vacation, Sick)                           $0               $0           $2,000             $0         $2,000              $0          $1,500              $0          $1,500              $0         $1,000              $0          $1,000              $0
   Employee Medical Benefits                                            $0               $0             $300             $0           $300              $0            $300              $0            $300              $0           $300              $0            $300              $0
   Housekeeping Supplies                                              $250             $250             $250           $250           $250            $250            $250            $250            $250            $250           $250            $250            $250            $250
   Guest Supplies                                                     $250             $250             $250           $250           $250            $250            $250            $250            $250            $250           $250            $250            $250            $250
   Marketplace Expense                                                $250             $250             $250           $250           $250            $250            $250            $250            $250            $250           $250            $250            $250            $250
   Breakfast Food & Beverage                                        $3,200           $3,200           $2,800         $2,800         $2,800          $2,800          $2,300          $2,300          $2,300          $2,300         $1,500          $1,500          $1,500          $1,500
   Reimbursed Hospitality                                           $1,900           $1,900           $1,700         $1,700         $1,700          $1,700          $1,200          $1,200          $1,200          $1,200         $1,300          $1,300          $1,300          $1,300
   Reservation System Fees                                            $650             $650             $450           $450           $450            $450            $270            $270            $270            $270           $230            $230            $230            $230
   Training                                                            $50              $50              $50            $50            $50             $50             $50             $50             $50             $50            $50             $50             $50             $50
   Television & Internet                                                $0           $1,900               $0             $0             $0          $1,900              $0              $0              $0          $1,900             $0              $0              $0          $1,900
   Travel Agent Fees                                                $1,300           $1,300             $900           $900           $900            $900            $540            $540            $540            $540           $460            $460            $460            $460
   Front Desk Wages                                                     $0               $0           $6,000             $0         $6,000              $0          $6,000              $0          $6,000              $0         $6,000              $0          $6,000              $0
   Housekeeping/Laundry Wages                                           $0               $0           $9,000             $0         $9,000              $0          $7,500              $0          $7,500              $0         $5,000              $0          $5,000              $0
   Breakfast Bar Wages                                                  $0               $0           $1,400             $0         $1,400              $0          $1,400              $0          $1,400              $0         $1,400              $0          $1,400              $0
   Total Rooms Expense                                             $7,850           $9,750          $28,050         $6,650        $28,050          $8,550         $24,310          $5,110         $24,310          $7,010        $20,190          $4,290         $20,190          $6,190

Overhead Expenses
   Admin and General
   Manager Salaries                                                    $0                $0           $2,700             $0         $2,700              $0          $2,700              $0          $2,700              $0         $2,700              $0          $2,700              $0
   Credit Card & Merchant Fees                                    $17,750                $0               $0             $0        $11,800              $0          $9,300              $0              $0              $0         $5,000              $0              $0              $0
   Professional Services                                               $0            $2,800               $0             $0             $0          $2,800              $0              $0              $0          $2,800             $0              $0              $0          $2,800
   Professional Fund                                                   $0           $30,000          $30,000             $0             $0              $0         $30,000              $0              $0              $0        $30,000              $0              $0              $0
   Front Office Expenses                                             $500              $500             $500           $500           $500            $500            $500            $500            $500            $500           $500            $500            $500            $500
   State Taxes & Fees                                             $11,700           $11,700           $7,300         $7,300         $7,300          $7,300          $4,700          $4,700          $4,700          $4,700         $3,450          $3,450          $3,450          $3,450
   B&O Tax                                                             $0            $1,200               $0             $0             $0          $1,200              $0              $0              $0          $1,200             $0              $0              $0          $1,200
    Total Admin & General                                        $29,950           $46,200          $40,500         $7,800        $22,300         $11,800         $47,200          $5,200          $7,900          $9,200        $41,650          $3,950          $6,650          $7,950
   Sales and Marketing
   Local Marketing                                                    $120              $0               $0             $0            $120             $0              $0              $0             $120             $0             $0              $0             $120             $0
   Rewards Program                                                      $0              $0               $0             $0              $0             $0              $0              $0               $0             $0             $0              $0               $0             $0
   Marketing Fee Corporate                                              $0              $0               $0             $0              $0             $0              $0              $0               $0             $0             $0              $0               $0             $0
     Total Sales & Marketing                                         $120               $0               $0             $0           $120              $0              $0              $0            $120              $0             $0              $0            $120              $0
   Utilities
   Electricity                                                     $3,400               $0               $0             $0          $2,900             $0              $0              $0           $3,000             $0             $0              $0           $2,800             $0
   Propane                                                         $3,400               $0               $0             $0          $2,900             $0              $0              $0           $3,000             $0             $0              $0           $2,800             $0
   Telephone                                                         $600               $0               $0             $0            $600             $0              $0              $0             $600             $0             $0              $0             $600             $0
   Trash                                                           $1,300               $0               $0             $0          $1,300             $0              $0              $0           $1,300             $0             $0              $0           $1,300             $0
   Water                                                           $6,500               $0               $0             $0          $5,500             $0              $0              $0           $5,700             $0             $0              $0           $5,200             $0
     Total Utilities                                             $15,200                $0               $0             $0        $13,200              $0              $0              $0         $13,600              $0             $0              $0         $12,700              $0
   Property Maintenance
   Repair & Maintenance                                             $900              $900              $900          $900            $900           $900           $1,000          $1,000          $1,000          $1,000         $1,000          $1,000          $1,000          $1,000
   Repair & Maintenance Wages                                         $0                $0            $1,500            $0          $1,500             $0           $1,500              $0          $1,500              $0         $1,500              $0          $1,500              $0
     Total Property & Maintenance                                  $900              $900            $2,400          $900          $2,400           $900           $2,500          $1,000          $2,500          $1,000         $2,500          $1,000          $2,500          $1,000
   Franchise / Royalty Fees                                           $0                $0                $0            $0        $30,000              $0               $0              $0        $22,000               $0             $0              $0        $13,000               $0
   Mgmt Fee                                                           $0                $0          $13,000             $0              $0             $0          $9,000               $0              $0              $0        $8,000               $0              $0              $0
   Total Undistributed Expenses                                  $46,170           $47,100          $55,900         $8,700        $68,020         $12,700         $58,700          $6,200         $46,120         $10,200        $52,150          $4,950         $34,970          $8,950

Fixed Expenses
    Property and Other Taxes                                             0               0                0              0              0               0               0               0          22,000               0              0               0               0               0
    Insurance
    Property Insurance                                                 0              2,200                0             0               0           2,200              0               0                0           2,200              0              0               0            2,200
      Total Insurance                                                  0             2,200                 0             0               0          2,200               0               0                0          2,200               0              0               0           2,200
    Total Fixed Expenses                                              $0            $2,200                $0            $0              $0         $2,200              $0              $0          $22,000         $2,200              $0             $0              $0          $2,200
Total Expenses                                                   $54,020           $59,050           $83,950       $15,350         $96,070        $23,450         $83,010         $11,310          $92,430        $19,410         $72,340         $9,240         $55,160         $17,340
Net Income                                                       $20,730           $15,700          -$32,200       $36,400        -$44,320        $28,300        -$51,960         $19,740         -$61,380        $11,640        -$45,890        $17,210        -$28,710          $9,110

     Ending Cash                                           $    360,730       $   376,430       $   344,230    $   380,630    $   336,310    $   364,610     $   312,650     $   332,390     $    271,010    $   282,650     $   236,760    $   253,970     $   225,260     $    234,370

Slotting of the expense in a particular week is an estimate on timing only.
Payment timing may vary from estimate by up to 30 days.
Sales/lodging tax is collected with room charges.
 Franchise Fees include marketing and other franchise related costs
Payroll for 8/13 week has already been processed and are reflected in beginning cash balances
Management fee is 5% of prior month revenues or $8,000, whichever is greater.




                                                                       Case 21-11556-CMA                                      Doc 7              Filed 08/13/21                    Ent. 08/13/21 14:15:31                                   Pg. 28 of 33
 1                                         EXHIBIT F

 2                             2016 APPRAISAL (EXCERPT)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     EXHIBIT F TO WIRTA DECLARATION                                       FOSTER GARVEY PC
                                                                      1111 THIRD AVENUE, SUITE 3000
                                                                     SEATTLE, WASHINGTON 98101-3292
                                                                   PHONE (206) 447-4400 FAX (206) 447-9700




     Case 21-11556-CMA     Doc 7      Filed 08/13/21   Ent. 08/13/21 14:15:31          Pg. 29 of 33
QUALITY INN & SUITES                                                                                                         wip

SEQUIM
134 River Road
Sequim, Clallam County, Washington 98382
APPRAISAL REPORT
Date of Report: June 10, 2016
Colliers File #: ORD160353
Client ID: WIRTA 2 LLC




PREPARED FOR                                                                                                  PREPARED BY
Mr. James Palmisano, Executive Director, CRE Credit Officer                                         COLLIERS INTERNATIONAL
UBS Real Estate Securities, Inc.
1285 Avenue of the Americas
                                                                                             VALUATION & ADVISORY SERVICES
New York, New York 10019                                                                       HOSPITALITY & LEISURE GROUP




           Case 21-11556-CMA                 Doc 7       Filed 08/13/21   Ent. 08/13/21 14:15:31   Pg. 30 of 33
LETTER OF TRANSMITTAL
                                                                                                                   COLLIERS INTERNATIONAL
                                                                                                                   VALUATION & ADVISORY SERVICES
                                                                                                                   HOSPITALITY & LEISURE GROUP

                                                                                                                   227 West Monroe Street, Suite 1000
                                                                                                                   Chicago, Illinois 60606
                                                                                                                   MAIN +1 312 602 6160
                                                                                                                   FAX +1 312 651 0309
                                                                                                                   WEB www.colliers.com/valuationadvisory




June 10, 2016


Mr. James Palmisano
Executive Director, CRE Credit Officer
UBS Real Estate Securities, Inc.
1285 Avenue of the Americas
New York, New York, 10019

RE: Quality Inn & Suites Sequim
      134 River Road
      Sequim, Washington 98382

Colliers File No.: ORD160353
Client File ID: WIRTA 2 LLC

Dear Mr. Palmisano:

Pursuant with our engagement, the above captioned property was appraised utilizing best practice appraisal
principles for this property type. This appraisal report satisfies the scope of work and requirements agreed upon
by UBS Real Estate Securities, Inc. and Colliers International Valuation & Advisory Services.
At the request of the client, this appraisal is presented in an Appraisal Report format as defined by USPAP
Standards Rule 2-2(a). Our appraisal format provides a detailed description of the appraisal process, subject
and market data and valuation analyses.
The subject property, commonly known as Quality Inn & Suites Sequim, is a 3-story, 60-room, limited-service
lodging facility built in 2006. The property was in good condition at the time of inspection. The subject property
features all basic services for a property of this type, and offers amenities including a breakfast room, fitness
room, indoor swimming pool, business center, meeting space, vending and ice machines. The rooms are loaded
off of interior corridors. The property is located in the northwest quadrant formed by the intersection of US
Highway 101 and River Road. The neighborhood is located in the western section of the City of Sequim, which
is in the northwestern portion of the Port Angeles metropolitan statistical area.
The purpose of this appraisal is to develop certain opinions of value for the subject property in its Fee Simple
interest. The following table conveys the final opinions of market value of the subject property that are developed
within this appraisal report:




Colliers International Valuation & Advisory Services, and certain of its subsidiaries, is an independently owned and operated business and a member firm of Colliers International
Property Consultants, an affiliation of independent companies with over 500+ offices throughout more than 63 countries worldwide.
               Case 21-11556-CMA                              Doc 7           Filed 08/13/21                   Ent. 08/13/21 14:15:31                             Pg. 31 of 33
LETTER OF TRANSMITTAL
CONTINUED

                                              FINAL RECONCILED VALUES
                                                                As Is             Upon Stabilization
                Conclusions                                  May 4, 2016             May 4, 2018
                Market Value                                   $7,400,000             $8,100,000
                   Per Room                                     $123,333               $135,000
                                            ALLOCATION OF PROPERTY COMPONENTS
                Com ponent                                        As Is           Upon Stabilization
                Real Property                                   $7,023,000           $7,700,000
                Furniture, Fixtures and Equipment                $377,000             $400,000
                Business                                            $0                   $0
                   Total                                        $7,400,000           $8,100,000

The analyses, opinions and conclusions communicated within this appraisal report were developed based upon
the requirements and guidelines of the current Uniform Standards of Professional Appraisal Practice (USPAP),
the requirements of the Code of Professional Ethics and the Standards of Professional Appraisal Practice of the
Appraisal Institute. The report is intended to conform to the Financial Institutions Reform, Recovery and
Enforcement Act (FIRREA) standards and the appraisal guidelines of UBS Real Estate Securities, Inc..
The report, in its entirety, including all assumptions and limiting conditions, is an integral part of, and inseparable
from, this letter. USPAP defines an Extraordinary Assumption as, “an assumption, directly related to a specific
assignment, as of the effective date of the assignment results, which, if found to be false, could alter the
appraiser’s opinions or conclusions”. USPAP defines a Hypothetical Condition as, “that which is contrary to what
is known by the appraiser to exist on the effective date of the assignment results, but is used for the purpose of
analysis”.
The Extraordinary Assumptions and/or Hypothetical Conditions that were made during the appraisal process to
arrive our opinions of value are fully discussed below. We the client to consider these issues carefully given the
intended use of this appraisal, as their use might have affected the assignment results.
EXTRAORDINARY ASSUMPTIONS
The subject property is near completion of a property improvement plan that is reported to cost ±$300,000. The
upgrades are to be completed on or before June 1st. We assume that these upgrades have already been funded,
that they are completed in a very good workmanlike manner, within the time and cost budgets stipulated herein,
and sufficient enough in scope for the property to retain its brand affiliation throughout the holding period.
Furthermore, the prospective market value estimates are based upon market participant attitudes and
perceptions existing as of the effective date of our appraisal, and assumes the subject property achieves
stabilization as of our prospective date. We assume no material change in the physical characteristics and
condition of the subject property or in overall market conditions between the date of inspection and effective
dates of value, except for those identified within the report.
HYPOTHETICAL CONDITIONS
This appraisal does not employ any hypothetical conditions.
RELIANCE LANGUAGE
This report and the information contained herein (i) may be relied upon by UBS Real Estate Securities Inc. in
determining whether to make a loan secured by the Property and/or one or more loans secured by interests
therein (each individually, a “Loan”), (ii) may be relied upon by any potential purchaser in determining whether
to purchase any Loan, an interest in any Loan, or any securities backed or secured, in whole or in part, by any
Loan or an interest in any Loan, (iii) may be relied upon by any rating agency rating securities representing an
interest in any Loan or backed or secured, in whole or in part, by any Loan or an interest in any Loan, (iv) may
be referred to in and included, in whole or in part, with materials offering for sale any Loan, an interest in any


         Case INTERNATIONAL
© 2016 COLLIERS 21-11556-CMA      Doc& 7
                            VALUATION      FiledSERVICES
                                       ADVISORY  08/13/21         Ent. 08/13/21 14:15:31        Pg. 32 of 33
LETTER OF TRANSMITTAL
CONTINUED

Loan or any securities backed or secured, in whole or in part, by any Loan or an interest in any Loan and (v)
speak only as of the date of this report in the absence of a specific written update of this report signed and
delivered by Colliers International.
Our opinion of value reflects current conditions and the likely actions of market participants as of the date of
value. It is based on the available information gathered and provided to us, as presented in this report, and does
not predict future performance. Changing market or property conditions can and likely will have an effect on the
subject's value.
The below-undersigned indicate our assurance to the client that the development process and extent of analysis
for this assignment adhere to the scope requirements and intended use of the appraisal. If you have any specific
questions or concerns regarding the attached appraisal report, or if Colliers International Valuation & Advisory
Services can be of additional assistance, please contact the individuals listed below.
Sincerely,
COLLIERS INTERNATIONAL, VALUATION & ADVISORY SERVICES
HOSPITALITY & LEISURE GROUP




  Bryan Younge, MAI, ASA
  Managing Director, National Practice Leader
  Certified General Real Estate Appraiser
  State of Washington License #1102204, expires 1/26/2017
  +1 773 263 4544 Direct
  bryan.younge@colliers.com




         Case INTERNATIONAL
© 2016 COLLIERS 21-11556-CMA      Doc& 7
                            VALUATION      FiledSERVICES
                                       ADVISORY  08/13/21      Ent. 08/13/21 14:15:31      Pg. 33 of 33
